FILED
                              NOT FOR PUBLICATION                           NOV 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JUAN AUGUSTIN COSUELO-                            No. 10-73720
QUINTERO, a.k.a. Juan Augustin
Consuelo-Quintero, a.k.a. Juan Augustine          Agency No. A044-279-866
Consuelo-Quintero,

               Petitioner,                        MEMORANDUM *

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Juan Augustin Cosuelo-Quintero, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order summarily




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his appeal from an immigration judge’s (“IJ”) order of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

summary dismissal of an appeal. Singh v. Gonzales, 416 F.3d 1006, 1009 (9th Cir.

2005). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in summarily dismissing Cosuelo-

Quintero’s appeal where he did not file a separate appeal brief or statement as

indicated in his Notice of Appeal and he failed to state specific grounds for appeal

in his Notice of Appeal. See Singh v. Ashcroft, 361 F.3d 1152, 1157 (9th Cir.

2004); Garcia-Cortez v. Ashcroft, 366 F.3d 749, 752 (9th Cir. 2004) (the BIA may

summarily dismiss an appeal if an alien submits no separate written brief or

statement to the BIA and inadequately informs the BIA of what aspects of the IJ’s

decision were allegedly incorrect and why).

      We lack jurisdiction to review the underlying merits of Cosuelo-Quintero’s

appeal because he failed to raise these issues before the BIA and thereby failed to

exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678

(9th Cir. 2004) (this court lacks jurisdiction to review contentions not raised before

the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    10-73720